     Case 1:20-cv-02727-SCJ-RGV Document 20-1 Filed 09/15/20 Page 1 of 19




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION

GLENN HEAGERTY,

      Plaintiff,
                                                  Case No.
v.                                                1:20-cv-02727-SCJ-RGV

AMIP MANAGEMENT, LLC and
RUBIN LUBLIN, LLC,

      Defendants.


     DEFENDANTS’ MEMORANDUM OF LAW IN SUPPORT OF THEIR
           MOTION TO DISMISS AMENDED COMPLAINT

       COME NOW, AMIP Management, LLC (“AMIP”) and Rubin Lublin, LLC

(“RL,” collectively, the “Defendants”), and file this Memorandum of Law in

Support of their Motion to Dismiss the Plaintiff’s Amended Complaint [Doc. 17]

pursuant to Fed. R. Civ. P. 12(b)(6), respectfully showing this Honorable Court as

follows:

                            STATEMENT OF FACTS

       This case is one brought exclusively under the Fair Debt Collection Practices

Act (“FDCPA”), 15 U.S.C. §§ 1692 et seq. Plaintiff Glenn Heagerty is challenging

a series of letters and foreclosure notices related to a mortgage loan encumbering



                                         1
      Case 1:20-cv-02727-SCJ-RGV Document 20-1 Filed 09/15/20 Page 2 of 19




the property located at 2890 Willow Wisp Way, Cumming, Georgia 30040. See

[Doc. 17] at ¶ 8.

       The subject mortgage loan is evidenced by a security deed recorded in Deed

Book 8648, Page 317, Forsyth County, Georgia records (the “Security Deed”).

[Doc. 1] at ¶ 9(b). The Security Deed was assigned on July 25, 2018, to U.S. Bank

National Association, not individually but solely as Trustee for Bluewater

Investment Trust 2018-A (“U.S. Bank A”) via Corporate Assignment recorded on

August 16, 2018, in Deed Book 8648, Page 196, Forsyth County, Georgia records.

Id.; see also [Doc. 1-3]. On December 20, 2019, U.S. Bank A assigned the security

deed to U.S. Bank National Association, not individually but solely as Trustee for

Bluewater Investment Trust 2018-1 (“U.S. Bank 1”), recorded on January 2, 2020,

in Deed Book 9168, Page 317, Forsyth County, Georgia records. [Doc. 1-20], p.

24. On December 31, 2019, U.S. Bank 1 executed an Assignment of Security Deed

to assign the Security Deed to Wilmington Savings Fund Society, FSB, as Owner

Trustee of the Residential Credit Opportunities Trust V-E, recorded on February

21, 2020 in Deed Book 9225, Page 360, Forsyth County, Georgia records. Id. at p.

28.

       The first two letters at issue were sent in a single envelope by AMIP to the

Plaintiff on November 21, 2019. [Doc. 17], ¶ 9. The Plaintiff claims these were

                                         2
    Case 1:20-cv-02727-SCJ-RGV Document 20-1 Filed 09/15/20 Page 3 of 19




received on November 29, “and they were the first communications that [he] had

ever received from AMIP.” Id. One of the letters had “Residential Credit

Opportunities Trust V-C” across the top, and was signed by “Ron McMahan,

CEO.” See [Doc. 17-3]. The Plaintiff contends that Mr. McMahan is the CEO of

AMIP. [Doc. 17] at ¶ 10. The letter [Doc 17-3] read as follows:




      The second letter [Doc. 17-4] was similar in nature and read as follows:
                                        3
    Case 1:20-cv-02727-SCJ-RGV Document 20-1 Filed 09/15/20 Page 4 of 19




       The Plaintiff complains that both letters are problematic because neither

contained the following nor was it provided to him within five days of receipt of

either letter:

       a. Informed Mr. Heagerty of the amount of his alleged debt to Trust
       V-C.

       b. Contained a statement that “unless the consumer, within thirty days
       after receipt of the notice, disputes the validity of the debt, or any
       portion thereof, the debt will be assumed to be valid by the debt
       collector.”



                                         4
    Case 1:20-cv-02727-SCJ-RGV Document 20-1 Filed 09/15/20 Page 5 of 19




      c. Contained a statement that if “the consumer notifies the debt
      collector in writing within the thirty-day period that the debt, or any
      portion thereof, is disputed, the debt collector will obtain verification
      of the debt or a copy of a judgment against the consumer and a copy
      of such verification or judgment will be mailed to the consumer by the
      debt collector.”

      d. Contained a statement that “upon the consumer’s written request
      within the thirty-day period, the debt collector will provide the
      consumer with the name and address of the original creditor, if
      different from the current creditor.”

[Doc. 17] at ¶¶ 12-13.

      Next, on January 14, 2020, AMIP supposedly sent two more letters to the

Plaintiff. These letters were identical to the prior two letters sent including the date

of the letters (November 21, 2019), except that instead of identifying “Residential

Credit Opportunities Trust V-C,” they identified “Residential Opportunities Trust

V-E” as the owner of the loan. Id. at ¶ 16; [Doc. 17-6]; [Doc. 17-7]. The Plaintiff

raises the exact same issues as with the first two letters. Compare [Doc. 17] at ¶¶

12-13 with [Doc. 17] at ¶¶ 18-19.

      At some point on or before February 13, 2020, RL was retained to represent

Wilmington Savings Fund Society, FSB, as Owner Trustee of Residential

Opportunities Trust V-E to conduct a non-judicial foreclosure sale. See [Doc. 17-

8]. On February 13, 2020, RL sent a letter to the Plaintiff titled “Notice Pursuant to

Fair Debt Collection Practices Act (If Applicable),” id., which read as follows:

                                           5
Case 1:20-cv-02727-SCJ-RGV Document 20-1 Filed 09/15/20 Page 6 of 19




                                 6
    Case 1:20-cv-02727-SCJ-RGV Document 20-1 Filed 09/15/20 Page 7 of 19




       RL subsequently scheduled a foreclosure sale for April 7, 2020 and caused a

notice of foreclosure sale to be published. See [Doc. 17] at ¶ 26(a); [Doc. 17-9].

The Plaintiff claims that “[RL] was not legally able to foreclose” because the

foreclosure advertisement did not set out the property address in bold type as

required by O.C.G.A. § 44-14-162 and “incorrectly identified AMIP as the ‘entity

who shall have full authority to negotiate, amend, and modify all terms of the

mortgage with the debtor’ as required by O.C.G.A. § 44-14-162.2.” [Doc. 17] at ¶

26. The Plaintiff claims that “[i]n a telephone call with Mr. Heagerty, AMIP’s

Chief Executive Officer, Ron McMahan, admitted that AMIP did not have such

authority.” Id. at ¶ 26(b).

       The April sale apparently did not proceed as scheduled, and RL sent a nearly

identical letter to the one sent on February 13. The only difference is that the

amount of the debt increased to $259,654.54. Compare [Doc. 17-8] with [Doc. 17-

10]. RL then scheduled a foreclosure sale for July 7, 2020. See [Doc. 17] at ¶ 32;

[Doc. 17-11]. The Plaintiff makes the same complaints about the July foreclosure

advertisement as he did with the April advertisement. Compare [Doc. 17] at ¶ 26

with [Doc. 17] at ¶ 32. The July foreclosure sale did not take place because the

Plaintiff filed a separate state court action and obtained a temporary restraining

order. Id. at ¶ 34.

                                         7
      Case 1:20-cv-02727-SCJ-RGV Document 20-1 Filed 09/15/20 Page 8 of 19




               ARGUMENT AND CITATION OF AUTHORITY

A.     STANDARD OF REVIEW

       A court shall grant a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6)

if the complaint does not state a claim that is “plausible on its face.” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). “Determining whether a complaint states a plausible claim for relief

will . . . be a context-specific task that requires the reviewing court to draw on its

judicial experience and common sense.” Id. at 679 (citation omitted). In

considering a motion to dismiss, the court must treat all well-plead allegations of

the Complaint as true. Id. However, “the tenet that a court must accept as true all of

the    allegations   contained   in   a   complaint    is   inapplicable    to   legal

conclusions. Threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice.” Id. at 678 (citing Twombly, 550 U.S.

at 555).

B.     THE PLAINTIFF HAS FAILED TO STATE ANY CLAIM UNDER
       THE FDCPA AGAINST AMIP

       Count 1 is an FDCPA claim against AMIP. The elements of a successful

FDCPA claim require a plaintiff to establish that:

       (1) he has been the object of collection activity related to a consumer
       debt; (2) the defendant collecting the debt qualifies as a “debt
       collector” under the Act; and (3) the defendant has engaged in an act
                                          8
    Case 1:20-cv-02727-SCJ-RGV Document 20-1 Filed 09/15/20 Page 9 of 19




      prohibited by the FDCPA, or has otherwise failed to perform a
      requirement imposed by the FDCPA.

Frazier v. Absolute Collection Serv., Inc., 767 F. Supp. 2d 1354, 1363 (N.D. Ga.
2011) (quoting Buckley v. Bayrock Mortg. Corp., No. 1:09-cv-1387-TWT, 2010
WL 476673, at *6 (N.D. Ga. Feb. 5, 2010)) (citations omitted).

      The claim against AMIP fail because the Plaintiff has failed to show that

AMIP is a debt collector under the statute or that he was the object of collection

activity from AMIP.

      1. The Plaintiff has not shown that AMIP is a debt collector

      The FDCPA applies only to “debt collectors” as defined by the Act.

Obduskey v. McCarthy & Holthus LLP, 139 S. Ct. 1029, 1031 (2019). “To state an

FDCPA claim, [a plaintiff] must plausibly allege sufficient factual content to

enable the court to draw a reasonable inference that [defendant] meets the

FDCPA’s definition of ‘debt collector’ and is thus subject to the Act.” Kurtzman v.

Nationstar Mortg. LLC, 709 F. App’x 655, 658-59 (11th Cir. 2017). Under the

FDCPA, 15 U.S.C. § 1692a(6),

      The term “debt collector” means any person who uses any
      instrumentality of interstate commerce or the mails in any business the
      principal purpose of which is the collection of any debts, or who
      regularly collects or attempts to collect, directly or indirectly, debts
      owed or due or asserted to be owed or due another. Notwithstanding
      the exclusion provided by clause (F) of the last sentence of this
      paragraph, the term includes any creditor who, in the process of
      collecting his own debts, uses any name other than his own which
      would indicate that a third person is collecting or attempting to collect
                                         9
   Case 1:20-cv-02727-SCJ-RGV Document 20-1 Filed 09/15/20 Page 10 of 19




      such debts. For the purpose of section 1692f(6) of this title, such term
      also includes any person who uses any instrumentality of interstate
      commerce or the mails in any business the principal purpose of which
      is the enforcement of security interests.

      Here, the Plaintiff set forth the following allegations in an attempt to show

that AMIP is a debt collector:

             3. AMIP is a “debt collector” under 15 U.S.C. § 1692a(6), to
      wit:
                   a. AMIP regularly collects or attempts to collect debts
                   due or owed or asserted to be due or owed to another.

                   b. Specifically, AMIP represents institutional and private
                   investors that purchase distressed residential real estate,
                   real estate loans and mortgages that are in default.
                   AMIP’s clients include entities such as Residential Credit
                   Opportunities Trust V-C and Residential Credit
                   Opportunities Trust V-E.

                   c. The debts that AMIP collects and attempts to collect
                   are obligations or alleged obligations of consumers to
                   pay money arising out of transactions in which the
                   money, property and services which are the subject of the
                   transaction are primarily for personal, family, or
                   household purposes, including the financing of consumer
                   purchases of residential real estate.

                   d. On behalf of its institutional and private investor
                   clients, AMIP communicates with the consumers who
                   own distressed residential real estate and/or whose
                   mortgages and real estate loans are in default.

                   e. When having such communications, AMIP routinely
                   uses interstate telephone services, the internet, email and
                   the U.S. Mail to communicate with consumers. AMIP
                   also uses such methods to communicate with its clients
                                        10
   Case 1:20-cv-02727-SCJ-RGV Document 20-1 Filed 09/15/20 Page 11 of 19




                    and third-parties involved in its collection efforts. For
                    example, AMIP routinely sends dunning form letters,
                    materially similar to those attached hereto as Exhibits C,
                    D, F and G, to consumers in an effort to collect mortgage
                    debts on behalf of its clients.

                    f. AMIP also uses an “internet-based” asset management
                    system that aids in its debt collection activity. See
                    http://www.amipmanagement.com/amip-technology.html
                    (last accessed 2020-08- 30).

                    g. Through its communications with consumers, AMIP
                    collects and/or attempts to collect debts under the guise
                    of providing homeowners with “appropriate solutions for
                    their homeownership problems,” which include, inter
                    alia, offering homeowners the opportunity to “vacate”
                    their homes and “be rid of further financial obligation” to
                    the lenders that AMIP represents. Such collection efforts
                    are AMIP’s attempt to ensure that consumers pay their
                    debts “retain their home[s] and avoid foreclosure.” See
                    http://www.amipmanagement.com/ (last accessed 2020-
                    08-30).

                    h. Since 2007-2008, AMIP has collected and “resolved”
                    more than $3 billion of debts related to distressed
                    residential mortgages in the United States. See
                    http://www.amipmanagement.com/ (last accessed 2020-
                    08-30).


[Doc. 17] at ¶ 3.

      Within these allegations, the Plaintiff does not attempt to show that AMIP’s

“principal purpose” is to collect debts, but instead travels down the path that AMIP

supposedly “regularly collects or attempts to collect, directly or indirectly, debts

                                         11
   Case 1:20-cv-02727-SCJ-RGV Document 20-1 Filed 09/15/20 Page 12 of 19




owed or due or asserted to be owed or due another.” See id. at ¶ 3(a). However,

nothing in the Amended Complaint or the letters attached as exhibits show that this

is the case. First, as will be shown, infra, the letters attached to the Amended

Compliant are not “dunning letters” and do not seek to collect a debt. Thus, the

letters that the Plaintiff believes show that AMIP is collecting debt do not serve

such a purpose. The rest of the allegations regarding communications with

consumers are conclusory and plead no facts showing that any communications

that AMIP has with consumers is for the purpose of debt collection.

       The remainder of the Plaintiff’s allegations center around statements on

AMIP’s website regarding technology provided to investors – not borrowers – and

“providing homeowners with ‘appropriate solutions for their homeownership

problems,’ which include, inter alia, offering homeowners the opportunity to

‘vacate’ their homes and ‘be rid of further financial obligation’ to the lenders that

AMIP represents.” Id. at ¶ 3(f)-(g). However, the website that the Plaintiff relies on

for these allegations explicitly states that all “loss mitigation inquiries, or general

questions related to [the borrower’s] mortgage” must be directed to “our servicer

FCI Lender Services.” See www.amipmangement.com (last accessed September

14, 2020). This is in line with the letters at issue in this case, which say the same

thing about contacting FCI. See [Docs. 17-3, 17-4, 17-6, 17-7]. In other words, if

                                          12
   Case 1:20-cv-02727-SCJ-RGV Document 20-1 Filed 09/15/20 Page 13 of 19




any entity is a debt collector, it is FCI, not AMIP. Moreover, nowhere on the

website does AMIP identify itself as a debt collector or even use such a term.

Instead, AMIP “is a registered investment advisor with the Securities and

Exchange Commission (SEC).” Id. Thus, the Plaintiff has failed to present any

factual allegations that AMIP “regularly collects or attempts to collect, directly or

indirectly, debts owed or due or asserted to be owed or due another.” See 15 U.S.C.

§ 1692a(6). The sole claim against AMIP should be dismissed.

      2. The Plaintiff has not shown that he was the object of collection activity

      In addition to failing to show that AMIP is a debt collector, the Plaintiff has

also failed to show that he was the object of collection activity from it. “When

determining whether a communication is ‘in the connection with the collection of

any debt,’ [the Eleventh Circuit] look[s] to the language of the communication in

question – specifically to statements that demand payment and discuss additional

fees if payment is not tendered.” Farquarson v. Citibank, N.A., 664 F. App’x 793,

801 (11th Cir. 2016) (citation omitted).

      Here, the letters from AMIP do not in any way discuss payment of the debt

and are solely informational in purpose. In fact, the words (or derivatives of) pay,

demand, or fees never appear anywhere. See [Docs. 17-3, 17-4, 17-6, 17-7].

Although the bottom of each letter (separate from the rest of the text) says “[t]his is

                                           13
    Case 1:20-cv-02727-SCJ-RGV Document 20-1 Filed 09/15/20 Page 14 of 19




an attempt to collect a debt” and that “[a]ny information will be used for that

purpose,” this does not transform the actual substance of the letter and moreover,

this language does not “demand payment” as required by the Eleventh Circuit’s

test.

        Instead, this language is from 15 U.S.C. § 1692e(11), which requires that

debt collectors include a statement in their initial communication, and all

communications thereafter, “that the debt collector is attempting to collect a debt

and that any information obtained will be used for that purpose . . . .” However,

this language is commonly added to communications by entities who are not

actually debt collector under the Act or acting to collect a debt. It gets added

because these entities are concerned that a court could find them and the

communication covered by the FDCPA, so they err on the side of caution and

include it. Courts, including this one, have held that they will not penalize parties

or find them to be a debt collector just because this language is added. See Warren

v. Countrywide Home Loans, Inc., No. 1:08-CV-2202-ODE [Doc. 14] (N.D. Ga.

Oct. 20, 2008) (citing Chomilo v. Shapiro, Nordmeyer & Zielke, LLP, No. 06-

3103, 2007 WL 2695795, at *6 (D. Minn. Sept. 12, 2007)). As such, there is

nothing before this Court showing that any of AMIP’s letters were for the purpose

of collecting a debt, and the FDCPA claim against it should be dismissed.

                                         14
     Case 1:20-cv-02727-SCJ-RGV Document 20-1 Filed 09/15/20 Page 15 of 19




B.     THE PLAINTIFF HAS FAILED TO STATE ANY CLAIM UNDER
       THE FDCPA AGAINST RL

       Counts 2 is an FDCPA claims against RL. While RL disputes that it is a debt

collector under the FDCPA, it is not even necessary to resolve that issue because

the claim can easily be dismissed for failing to show any violation of the FDCPA.

The sole claim against RL is that it allegedly “violated 15 U.S.C. § 1692e by

threatening to take actions that could not legally be taken. Specifically, [RL] could

not legally foreclose on Mr. Heagerty’s home because the April and July Notices

of Sale were defective.” [Doc. 17] at ¶ 41. Section 1692e(5) of the FDCPA

prohibits “[t]he threat to take any action that cannot legally be taken or that is not

intended to be taken.”

       The Plaintiff claims that “[RL] was not legally able to foreclose” because the

foreclosure advertisement did not set out the property address in bold type as

required by O.C.G.A. § 44-14-162” and “incorrectly identified AMIP as the ‘entity

who shall have full authority to negotiate, amend, and modify all terms of the

mortgage with the debtor’ as required by O.C.G.A. § 44-14-162.2.” [Doc. 17] at ¶

26. The Plaintiff claims that “[i]n a telephone call with Mr. Heagerty, AMIP’s

Chief Executive Officer, Ron McMahan, admitted that AMIP did not have such

authority.” Id. at ¶ 26(b). However, these alleged failures do not mean that RL

could not legally pursue a non-judicial foreclosure sale.
                                         15
   Case 1:20-cv-02727-SCJ-RGV Document 20-1 Filed 09/15/20 Page 16 of 19




      Under Georgia law, “[n]o sale of real estate under powers contained in

mortgages, deeds, or other lien contracts shall be valid unless the sale shall be

advertised and conducted at the time and place and in the usual manner of the

sheriff’s sales in the county in which such real estate or part thereof is located and

unless notice of the sale shall have been given as required by Code Section 44-14-

162.2.” O.C.G.A. § 44-14-162(a). As such, “[t]he minimum legal requirements of a

foreclosure advertisement are prescribed in [the sheriff’s sale statute,] O.C.G.A. §

9-13-140(a), and only a failure to properly include those items will render the

advertisement defective as a matter of law.” Diplomat Const., Inc. v. State Bank of

Tex., 726 S.E.2d 140, 146 (Ga. Ct. App. 2012) (quoting Southeast Timberlands v.

Sec. Nat’l Bank 469 S.E.2d 454, 456 (Ga. Ct. App. 1996)). The requirements of

O.C.G.A. § 9-13-140(a) are as follows:

      (a) The sheriff, coroner, or other officer shall publish weekly for four
      weeks in the legal organ for the county, or if there is no newspaper
      designated as such, then in the nearest newspaper having the largest
      general circulation in such county, notice of all sales of land and other
      property executed by the officer. In the advertisement the officer shall
      give a full and complete description of the property to be sold, making
      known the names of the plaintiff, the defendant, and any person who
      may be in the possession of the property. In the case of real property,
      such advertisement shall include the legal description of such real
      property and may include the street address of such real property, if
      available, but provided that no foreclosure shall be invalidated by the
      failure to include a street address or by the insertion of an erroneous
      street address.

                                         16
   Case 1:20-cv-02727-SCJ-RGV Document 20-1 Filed 09/15/20 Page 17 of 19




      The requirement of bolding a street address and including information about

the “entity who shall have full authority to negotiate, amend, and modify all terms

of the mortgage with the debtor” are not located in this code section, and are

instead in O.C.G.A. § 44-14-162(a) and 44-14-162.2, respectively. Accordingly,

the issues alleged by the Plaintiff do not make the notices of sale defective as a

matter of law and therefore he has failed to state a claim under the FDCPA.

                                 CONCLUSION

      Based on the foregoing, AMIP and RL respectfully request that this Court

grant their Motion to Dismiss.

      Respectfully submitted, this 15th day of September 2020.

                                      /s/ Bret J. Chaness
                                      BRET J. CHANESS (GA Bar No. 720572)
                                      RUBIN LUBLIN, LLC
                                      3145 Avalon Ridge Place, Suite 100
                                      Peachtree Corners, GA 30071
                                      (678) 281-2730 (Telephone)
                                      (404) 921-9016 (Facsimile)
                                      bchaness@rlselaw.com
                                      Attorney for AMIP Management, LLC and
                                      Rubin Lublin, LLC




                                        17
   Case 1:20-cv-02727-SCJ-RGV Document 20-1 Filed 09/15/20 Page 18 of 19




                          FONT CERTIFICATION

      The undersigned counsel hereby certifies that the within and foregoing was

prepared using Times New Roman, 14-point font in accordance with LR 5.1(B).

      This 15th day of September 2020.

                                    /s/ Bret J. Chaness
                                    BRET J. CHANESS (GA Bar No. 720572)




                                         18
   Case 1:20-cv-02727-SCJ-RGV Document 20-1 Filed 09/15/20 Page 19 of 19




                         CERTIFICATE OF SERVICE

      I hereby certify that I have, this 15th day of September 2020, electronically

filed the within and foregoing with the Clerk of Court using the CM/ECF system,

which will automatically send email notification of such filing to all attorneys of

record.


                                      /s/ Bret J. Chaness
                                      BRET J. CHANESS (GA Bar No. 720572)




                                        19
